JUDGMENT ORDER

WALLACH, Judge:
Upon consideration of the Department of Commerce’s (“Commerce”) Remand Determination, filed pursuant to this Court’s decision and Order in NSK Ltd. v. United States, Slip Op. 04-105 (August 20, 2004); the parties having filed no comments contesting Commerce’s Remand Determination; the Court having reviewed Commerce’s Remand Determination and all pleadings and papers on file herein, and good cause appearing therefor, it is hereby
ORDERED that Commerce’s Remand Determination is in accordance with this Court’s Remand Order of August 20, 2004; and it is further
ORDERED that Commerce’s Remand Determination is sustained.